Exhibit 10.3

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amendment to Second Amended and Restated Credit Agreement (as the
same may from time to time be amended, restated, modified or otherwise
supplemented, this “Fourth Amendment”) is dated this 31st day of May, 2011 by
and among Green Plains Grain Company LLC, a Delaware limited liability company
(“IA Borrower”), Green Plains Grain Company TN LLC, a Delaware limited liability
company (“TN Borrower”, together with IA Borrower and their successors and
assigns, each a “Borrower” and collectively, the “Borrowers”), and First
National Bank of Omaha, a national banking association (together with its
successors and assigns, the “Lender”). Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Credit Agreement (as
defined below).

RECITALS

WHEREAS, Borrowers and Lender entered into that certain Second Amended and
Restated Credit Agreement dated April 19, 2010, First Amendment to Second
Amended and Restated Credit Agreement dated June 18, 2010, Second Amendment to
Second Amended and Restated Credit Agreement dated November 18, 2010 and Third
Amendment to Second Amended and Restated Credit Agreement dated February 28,
2011 (as the same may from time to time be amended, restated, modified or
otherwise supplemented, collectively the “Credit Agreement”), pursuant to which
Lender agreed to make loans to Borrowers; and

WHEREAS, Borrowers and Lender desire to amend and modify certain terms and
conditions of the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Revolving Credit Commitment” in its entirety and substituting the
following definition in its place:

“Revolving Credit Commitment” means an amount equal to (a) one hundred seven
million dollars ($107,000,000) for the Base Facility, Seasonal Facility and
Bulge Facility from the date hereof through March 31, 2011 and (b) one hundred
million dollars ($100,000,000) for the Base Facility, Seasonal Facility and
Bulge Facility from April 1, 2011 through the Revolving Credit Maturity Date.

2. Section 2.1 of the Credit Agreement is hereby amended by deleting paragraph
(a) in its entirety and substituting the following paragraph (a) in its place:

 

  (a)

Subject to the other terms and conditions of this Agreement, Lender hereby
agrees to make loans available for the benefit of Borrowers of up to one hundred
twenty-seven million dollars ($127,000,000) consisting of (i) a one hundred
seven million dollar ($107,000,000) revolving credit facility (the “Revolving
Credit Facility”) and (ii) a twenty million dollar ($20,000,000) term loan
facility (the “Term Loan Facility”). The Revolving Credit Facility shall consist
of (i) a forty-five million dollar ($45,000,000) base facility (the “Base
Facility”), (ii) a twenty million dollar ($20,000,000) seasonal facility (the
“Seasonal Facility”) and (iii) a bulge facility in the amount of forty-two
million dollars ($42,000,000) from the date hereof through

 

1



--------------------------------------------------------------------------------

  March 31, 2011, which amount shall decrease to thirty-five million dollars
($35,000,000) from April 1, 2011 through the Revolving Credit Maturity
Date. Subject to the other terms and conditions of this Agreement, the periods
during which the Base Facility, Seasonal Facility and Bulge Facility are
available shall be determined in accordance with the Revolving Credit Commitment
and this Section 2.1(a).

3. The form of the Borrowing Base Report attached to the Credit Agreement as
Exhibit D is hereby amended by deleting such form in its entirety and
substituting the form attached hereto as Exhibit A in its place.

4. In connection with the execution of this Fourth Amendment, and as a condition
precedent hereto, Borrowers shall execute and / or deliver to Lender the
following on the date hereof:

 

  (a) A Second Amendment to Second Amended and Restated Revolving Credit Note
dated May 31, 2011 from Borrowers to Lender (as the same may from time to time
be amended, restated, modified or otherwise supplemented, the “Second Revolving
Credit Note Amendment”), amending the Second Amended and Restated Revolving
Credit Note dated April 19, 2010 and First Amendment to Second Amended and
Restated Revolving Credit Note dated November 18, 2010, in each case, from
Borrowers to the order of Lender (as the same may from time to time be amended,
restated, modified or otherwise supplemented, collectively the “Original
Revolving Credit Note”). The Second Revolving Credit Note Amendment is
incorporated herein by reference, made a part hereof and shall be substantially
in the form of Exhibit B attached hereto. References to “Revolving Credit Note”
in the Credit Agreement are hereby amended so that such term includes the
Original Revolving Credit Note, the Second Revolving Credit Note Amendment and
any amendments, modifications or replacements of the same.

 

  (b) Such resolutions, certificates, written opinions of Borrowers’ independent
counsel and other instruments, documents, agreements, information and reports as
may be reasonably requested by Lender, in form and substance reasonably
satisfactory to Lender.

5. Borrowers shall be responsible for paying all Expenses incurred by Lender in
connection with this Fourth Amendment pursuant to Section 8.5 of the Credit
Agreement.

6. Borrowers hereby represent and warrant that no Event of Default or Unmatured
Event of Default has occurred and continues to exist under the Credit Agreement
and the other Loan Documents and that all representations and warranties in the
Credit Agreement and the other Loan Documents are reaffirmed to be true and
correct as of the date hereof, which representations and warranties shall
survive execution of this Fourth Amendment.

7. Borrowers have previously delivered to Lender all of the relevant
organizational and governing documents and agreements of Borrowers and all such
documents and agreements remain in full force and effect and have not been
amended or modified since they were delivered to Lender.

 

2



--------------------------------------------------------------------------------

8. Except as specifically amended herein, the Credit Agreement shall remain in
full force and effect as originally executed. Except for any specific waiver set
forth in this Fourth Amendment, nothing herein shall be deemed to be a consent
to a waiver or amendment of any covenant or agreement contained in the Credit
Agreement or the other Loan Documents and all such other covenants and
agreements contained in the Credit Agreement and the other Loan Documents are
hereby confirmed and ratified in all respects and shall remain in full force and
effect in accordance with their respective terms.

9. This Fourth Amendment shall be binding on the successors and assigns of the
parties hereto.

10. This Fourth Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
day and year first set forth above.

 

BORROWERS:   Green Plains Grain Company LLC   By:  

    /s/ Ron B. Gillis

    Name: Ron Gillis     Title:   EVP – Finance, Treasurer   Green Plains Grain
Company TN LLC   By:  

    /s/ Ron B. Gillis

    Name: Ron Gillis     Title:   EVP – Finance, Treasurer   LENDER:   First
National Bank of Omaha   By:  

    /s/ Kenneth Feaster

Name: Kenneth Feaster

    Title:   Vice President  

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Borrowing Base Report



--------------------------------------------------------------------------------

EXHIBIT B

Second Revolving Credit Note Amendment